DETAILED ACTION
The instant action is in response to application 26 June 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objections have been withdrawn.
Applicants remarks on the merits have been considered but are moot for not taking into account the references in the present action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2020/0136521) in view of Ueno (JP 2004254436).
As to claim 1,  Lin discloses (see annotated figure below) A wireless power transfer (WPT) system comprising: a compensation network for reducing reactive power in the WPT system, the compensation network comprising: a series/series (S/S) constant current (CC) source comprising a transformer and a S/S compensation network for the transformer, the S/S compensation network consistinq of a first compensation capacitor and a second compensation capacitor, the first compensation capacitor beinq connected in series with a first inductor on a primary side of the transformer and the second compensation capacitor beinq connected in series with a second inductor on a secondary side of the transformer, the S/S CC source converting an input voltage signal of the WPT system into a constant alternating current (AC) current signal at a defined frequency (See Fig. 3 showing a fixed frequency 50% duty cycle); 


    PNG
    media_image1.png
    532
    704
    media_image1.png
    Greyscale

Lin does not dislcose 
Ueno teaches a constant current (CC)-to-constant voltage (CV) network (¶2 “A CVCF power supply device”) comprising at least a third capacitor and a third inductor (Fig. 4, item 4, unlabeled capacitor/inductor), the CC-to-CV network converting the constant AC current signal into a constant AC voltage signal (¶2  “Harmonic components included in the output voltage of the inverter circuit 3 are removed by the AC filter 4 ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin to use the filter as disclosed in Ueno to remove unwanted harmonics.
As to claim 2, Lin in view of Ueno teaches  further comprising: a full-bridge inverter (see image above), wherein: the second compensation capacitor is electrically coupled [[to]] between the second inductor and [[to]] the third inductor (this is taught by the combination); and a value of the second compensation capacitor is selected for resonance with a self-inductance of the transformer under a switching frequency of the full-bridge inverter to allow the S/S CC source to operate as a CC source (this is taught by the combination.  The resonant tanks should take into account the inductance of the transformers, whose impedance changes as  a function of switching frequency.  This allows the filter to act as a CC source).
As to claim 3, Lin in view of Ueno teaches further comprising: a full-bridge inverter, wherein: the second compensation capacitor is electrically coupled to the third capacitors and a value of the second compensation capacitor is selected to provide inductive current in the full-bridge inverter for zero voltage switching (ZVS) of switches in the full- bridge inverter (This is taught by the comination, with the filter of Kurs being attached before the rectifier).
As to claim 4, Lin in view of Ueno teaches wherein the WPT system comprises is a direct current (DC)-to-DC converter comprising a full-bridge inverter that converts the input voltage signal into AC energy (see image above).
As to claim 5, Lin in view of Ueno teaches wherein the DC-to-DC converter further comprises a diode-bridge rectifier that converts the constant AC voltage signal into a DC voltage signal (see image above).
As to claim 6, Lin in view of Ueno teaches wherein the WPT system comprises is a direct current (DC)-to-AC converter comprising a full-bridge inverter that converts the input voltage signal into AC energy (this is obvious, by removing the rectifier, the combination reads on the claim.  It has been held to be obvious that removing an element from a prior art reference is obvious.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As to claim 7, Lin in view of Ueno teaches wherein the WPT system comprises is an AC-to-direct current (DC) converter comprising a diode-bridge rectifier that converts the constant AC voltage signal into a DC voltage signal (this can be made by simply replacing the DC power supply and inverter with an AC source.  This would reduce parts count as an expected advantage, and it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)).
As to claim 9, Lin in view of Ueno teaches further comprising: a reactive power compensation capacitor wherein the second capacitor is electrically coupled to the third inductor and to an output node of the compensation network (this is taught by the combination)
As to claim 10, Lin in view of Ueno teaches wherein the WPT system is a direct current (DC)-to-DC converter comprising a full-bridge 4inverter that converts the input voltage signal into AC energy (see image above).
As to claim 11, Lin in view of Ueno teaches wherein the DC-to-DC converter further comprises a diode-bridge rectifier that converts the constant AC voltage signal into a DC voltage signal (see image above) and the reactive power compensation capacitor is coupled between inputs of the diode-bridge rectifier (this is taught by the combination).
As to claim 12, Lin in view of Ueno teaches wherein the WPT system s is a direct current (DC)-to-AC converter comprising a full-bridge inverter that converts the input voltage signal into AC energy (This is obvious by removing the rectifier, see explanation above in claim 6).
As to claim 13, Lin in view of Ueno teaches wherein the WPT system is an AC-to-direct current (DC) converter comprising a diode-bridge rectifier that converts the constant AC voltage signal into a DC voltage signal. (This is made obvious by removing the DC power source with an inverter and replacing it with an AC signal.  See explanation of claim 7).
As to claim 15, Lin discloses (this is regarded as similar to claim 1 above) a method for reducing reactive power in a wireless power transfer (WPT) system, the method comprising: providing a compensation network comprising: a series/series (S/S) constant current (CC) source comprising a transformer and a S/S compensation network for the transformer, the S/S compensation network consisting of a first compensation capacitor and a second compensation capacitor, the first compensation capacitor being connected in series with a first inductor on a primary side of a transformer and the second compensation capacitor being connected in series with a second inductor on a secondary side of the transformer[[,]]; and 
Ueno teaches and a constant current (CC)-to-constant voltage (CV) network comprising at least a third capacitor and a third inductor[[.]]. with the S/S CC source, converting an input voltage signal of the WPT system into a constant alternating current (AC) current signal; and with the CC-to-CV network, converting the constant AC current signal into a constant AC voltage signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin to use the filter as disclosed in Ueno to remove unwanted harmonics.
	As to claim 16, Lin in view of Ueno teaches further comprising: prior to the S/S CC source converting the input voltage signal of the WPT system into a constant AC current signal, with a full-bridge inverter, converting the input voltage signal into AC energy, and wherein the S/S CC source converts the AC energy into the constant AC current signal (see explanation of claims 4, 10, and 12 above).
	As to claim 17, Lin in view of Ueno teaches further comprising: after the CC-to-CV network converts the constant AC current signal into a constant AC voltage signal (Kurs filter), with a diode-bridge rectifier (see image above), converting the constant AC voltage signal into a DC voltage signal (this is taught by the combination).
	As to claim 18, Lin in view of Ueno teaches further comprising: filtering the DC voltage signal and applying the filtered DC voltage signal to a load of the WPT system (this is taught by the combination).
	As to claim 19, Lin in view of Ueno teaches after the CC-to-CV network converts the constant AC current signal into a constant AC voltage signal, applying the constant AC voltage signal to a load of the WPT system (see image and combination above).
	As to claim 20, Lin in view of Ueno teaches further comprising: after the CC-to-CV network converts the constant AC current signal into a constant AC voltage signal, with a diode-bridge rectifier, converting the constant AC voltage signal into a DC voltage signal (see image above).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2020/0136521) in view of Ueno (JP 2004254436) and Abe (US 2015/0001958).
As to claim 8, Lin in view of Ueno does not explicitly disclose wherein the WPT system comprises an AC-to-AC converter.
Abe teaches wherein the WPT system comprises an AC-to-AC converter (Fig. 1, 10, 2, 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a cycloconverter as disclosed in Abe to use power from AC sources.  
As to claim 14, Nguyen in view of Low does not disclose explicitly disclose wherein the WPT system comprises an AC-to-AC converter.
Abe teaches wherein the WPT system comprises an AC-to-AC converter (Fig. 1, 10, 2, 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a cycloconverter as disclosed in Abe to use power from AC sources.  
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839